          Case 2:17-cv-00495-JD Document 345 Filed 11/06/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


EDDYSTONE RAIL COMPANY                  :
                                        :               CIVIL ACTION
                                        :
                                        :
             v.                         :
                                        :
                                        :
BRIDGER LOGISTICS, LLC, et al.          :               NO.: 17-cv-0495


                                    ORDER

             AND NOW, this 6TH day of NOVEMBER 2019, in accordance with the

court’s procedure for random reassignment of cases, it is hereby,

             ORDERED that the above-captioned case is reassigned from the

calendar of the Honorable Robert F. Kelly, to the calendar of the Honorable Jan E.

DuBois.


                                            FOR THE COURT:


                                            JUAN R. SÁNCHEZ
                                            Chief Judge


                                            ATTEST:


                                            ________________________
                                            KATE BARKMAN
                                            Clerk of Court
